Case 4:19-bk-14101-SDR   Doc 11 Filed 09/27/19 Entered 09/27/19 16:13:24   Desc
                          Main Document    Page 1 of 6
Case 4:19-bk-14101-SDR   Doc 11 Filed 09/27/19 Entered 09/27/19 16:13:24   Desc
                          Main Document    Page 2 of 6
Case 4:19-bk-14101-SDR   Doc 11 Filed 09/27/19 Entered 09/27/19 16:13:24   Desc
                          Main Document    Page 3 of 6
Case 4:19-bk-14101-SDR   Doc 11 Filed 09/27/19 Entered 09/27/19 16:13:24   Desc
                          Main Document    Page 4 of 6
Case 4:19-bk-14101-SDR   Doc 11 Filed 09/27/19 Entered 09/27/19 16:13:24   Desc
                          Main Document    Page 5 of 6
Case 4:19-bk-14101-SDR   Doc 11 Filed 09/27/19 Entered 09/27/19 16:13:24   Desc
                          Main Document    Page 6 of 6
